Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
ANDREW LEVIN,
Plaintiff,
COMPLAINT
-vs
INSTITUTIONAL INVESTOR, LLC, JURY TRIAL DEMANDED
Defendant.
X

 

I. INTRODUCTION

1. Plaintiff Andrew Levin brings this employment discrimination action against
Defendant Institutional Investor, his former employer. As further demonstrated below, Plaintiff
suffered discrimination and retaliation because he requested a reasonable accommodation for his
disability, Attention Deficit Disorder.

II. PARTIES

2. Plaintiff resides in Dutchess County, within this judicial district. At all times relevant
to this action, Plaintiff resided in Westchester County.

3. Defendant is a corporation situated in New York County. Defendant is a business-to-
business publisher, focused primarily on finance, publishing magazines, newsletters and journals
as well as research, directories, books and maps. In addition, Defendant runs conferences,
seminars and training courses and provides electronic business information.

III. JURISDICTION AND VENUE

4. As Plaintiff brings this action pursuant to the Americans with Disabilities Act,
pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3)(4) and 42 U.S.C. § 12101, this Court has subject

matter jurisdiction over this case.

Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 2 of 8

5. As the claims brought under the New York State and New York City Human Rights
Laws derive from the same nucleus of operative facts as the federal claim, this Court has subject
matter jurisdiction over them pursuant to 28 U.S.C. § 1367.

6. On or about June 24, 2017, Plaintiff timely filed a charge of discrimination with the
Equal Employment Opportunity Commission. The EEOC issued a right to sue letter on
December 4, 2018, which Plaintiff received on December 6, 2018. This case is timely filed in
federal court.

IV. FACTUAL ALLEGATIONS

7. Plaintiff began working for Defendant in March 2003 as a Sales Executive,
responsible for selling subscriptions for Defendant's institutional customers At the time of
Plaintiff‘s termination, he was a Senior Account Manager.

8. In Plaintiff‘s 14 years of working for Defendant, his reputation of competency and
hitting all of his forecasts, (or superseding them) has been commendable, as Plaintiff has
received several awards from Defendant, including Global Salesperson of the Year, U.S.
Salesperson of the year (0n two occasions), and several other quarterly awards. Plaintiff
routinely completed his administrative assignments with due diligence and produced all daily
goals as instructed.

8. For approximately seven years prior to his terrnination, Plaintiff reported to David
Rowe, who headed U.S. Sales.

9. Plaintiff has attention deficit disorder, a disability under federal, state and city law,
which substantially affects the major life activities of concentrating and thinking

10. On March 7, 2017, Plaintiff gave Nirupa Moonsammy from Human Resources

Department a letter from his treating physician regarding Plaintiffs diagnosis of attention deficit

Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 3 of 8

disorder in anticipation of an upcoming move to Defendant's new office space. In the letter,
Plaintiffs physician stated Plaintiff has had a longstanding and well-documented history of a
disability and recommended that Plaintiff be seated in a low stimulus environment Plaintiff
asked that Moonsammy keep knowledge of his disability confidential from Rowe because, over
the course of seven years of` working With Rowe, Plaintiff had heard him make jokes about other
employees based upon their appearance and mannerisms. Fearing Rowe's jokes and contempt,
Plaintiff had previously withheld information about his disability from Defendant.

11. Despite Plaintiff‘s request to keep knowledge of his disability confidential, on March
10, 2017, Moonsammy provided the letter to Rowe. Five days later, Rowe moved Plaintiff‘s
proposed assigned seat one seat over, which provided no reprieve from the high-stimulus
environment of an open-floor plan. When Plaintiff immediately expressed concern to
Moonsammy, she told Plaintiff to “wait and see” what happens after the company moved to the
new location.

12. During the office move, all employees were required to work from home for one
week. However, except for Plaintiff`, everyone in his department had an office-sponsored laptop.
Although Plaintiff had previously requested a laptop, Rowe had denied that request. When
Plaintiff asked the IT department about acquiring an office laptop, he was told that Rowe had
discretion whether to approve one. In fact, the company provided a laptop to Plaintiff‘s partner,
who had less seniority, but the same position as Plaintiff. Unlike Plaintiff`, his partner was
therefore able to complete administrative duties, reports and spreadsheets in transit.

13. On April 19, 2017, Plaintiff met with Rowe regarding his discussion with IT and his

refusal to provide Plaintiff with an office laptop. Rowe was angry that Plaintiff had questioned

Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 4 of 8

his decision not to provide him with a laptop. The following day, Plaintiff was singled out for a
highly-scrutinized audit by a co-worker who was friendly With Rowe.

14. On April 21, 2017 , Plaintiff met with Moonsammy to discuss his request for a
reasonable accommodation and the issues that had arisen with Rowe and his recent
discriminatory behavior. Plaintiff said that, since disclosing his disability to the company, Rowe
was making Plaintiffs work life miserable. Plaintiff asked Moonsammy to find an alternative
work arraignment for him and that he feared Rowe's retaliation. While Moonsammy said she
would follow up with Rowe and help to find an alternative arrangement, she did not follow up
with Plaintiff.

15. Things got Worse for Plaintiff. For the next two to three weeks, Rowe launched an
aggressive campaign to discredit Plaintiff`. Rowe started to withhold information vital to
Plaintiffs job, marginalized Plaintiff in the workplace so he could not speak with other
managers, tried to turn other managers and coworkers against Plaintiff, and in various cases
asked them to closely scrutinize Plaintiff and document it into emails. Rowe also stopped
providing Plaintiff with the same resources that others had access to within his department

16. In addition, Rowe started (1) creating new rules pertaining solely to Plaintiff and (2)
enforcing existing rules that in Plaintiffs 14 years he had previously allowed. Rowe also began
overseeing and scrutinizing Plaintiff‘s work in a manner that made it significantly more difficult
for Plaintiff to perform his duties.

17. On May l, 2017, Rowe sent Plaintiff an email entitled “PERFORMANCE
WARNING.” The basis of this warning was that Rowe was upset that Plaintiff was “questioning

him,” and he falsely claimed that Plaintiff was acting aggressiver in defending himself. While

Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 5 of 8

Rowe claimed he sent this email to HR, Plaintiff never heard anything from that office in this
regard.

18. On June 22, 2017, Plaintiff was called into to a meeting With Moonsammy, Rowe
and Nicole Figueroa from Finance. ln that meeting, Plaintiff was presented with a “Final
Warning.” Despite Plaintiffs objections that he had done nothing wrong, Rowe attempted to
manipulate prior emails, some spanning over the previous five years, to discredit Plaintiff. Rowe
omitted context; for example he did not provide additional emails that demonstrated that he had
indeed approved many of these transactions During this meeting, Moonsammy and Figueroa
sided with Rowe and refused to listen to Plaintiff‘s side of the story. Nor was Plaintiff given an
opportunity to review the documents and emails that purportedly criticized his performance or to
rebut the same with his own documentation Moreover, the three management participants in
this meeting repeatedly tried to minimize and trivialize Plaintiff‘s claims of harassment and
discrimination

19. The next day, Moonsammy emailed Plaintiff the written warning with the emails
provided by Rowe. In response, Plaintiff provided proof in the form of prior emails showing that
he was instructed or given permission to facilitate procedures for which he was now being
criticized.

20. On July 5, 2017, Plaintiff responded in writing to the accusations that were set forth
on June 22. Plaintiff demonstrated that Rowe had personally approved Plaintiffs transactions,
but had then changed his position in a manner that suggested Plaintiff had acted contrary to
policy.

21. By this point, Rowe was micromanaging Plaintiff such that he required daily

spreadsheets, a weekly report, as well as a second report (if Plaintiff superseded his work

Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 6 of 8

targets), a monthly net spreadsheet, a bi-monthly meetings, a monthly audit, an updated group
account spreadsheet, an updated contract folder, all monthly manual claims, weekly feedback
throughout the week in addition to a host of ad hoc assignments All aspects of Plaintiff's job for
more than 14 years were now being closely monitored.

22. When Plaintiff told Rowe that he did not understand his new work rules, Rowe
declined to elaborate and responded with smirks, sarcastic comments relating to Plaintiff‘s
intelligence, and laughter. Plaintiff told Rowe that his new rules were not reasonable and that,
since he gave Plaintiff the highest target in the Department, his new rules would prevent Plaintiff
f`rom achieving his target and disallow Plaintiff the time or resources that he needed to provide
customer service support that he had been able to previously provide.

23. At this time, Plaintiff also told Rowe that after he had disclosed his disability and
requested a laptop, he began treating Plaintiff with increased hostility, and that the seat to which
he moved Plaintiff was in the loudest location in the office, making it difficult for Plaintiff to
function. Rowe told Plaintiff not to contact Human Resources and he would deal with this issue;
in fact, Rowe did not address this issue. Plaintiff reported that without a laptop computer (which
almost everyone had) he was unable to leave his desk and utilize any of the quiet locations.

24. ln addition, Rowe began to approve "requested sales claims" for Plaintiff‘s partner,
but highly scrutinized and rejected Plaintiff‘s claims. As a result of Rowe's influence, co-workers
-- including his Product Manager -- stopped talking with him.

25. On August 22, 2017, Plaintiff sent an email to the CFO of the company. Plaintiff
told him that he was being discriminated against and asked to speak with him. While the CFO

acknowledged receiving the email, he did not follow up with Plaintiff.

Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 7 of 8

26. On August 30, 2017, right after Plaintiff sent an email to Rowe regarding his new
workplace policies, he was called into Human Resources, where Moonsammy said that, as per
Rowe, she was terminating Plaintiffs employment because of a customer complaint for which
she would not elaborate. Plaintiff told Moonsammy that, in the course of bringing in $1.2
million for the company on an annual basis, he had thousands of customers over the course of his
14 years with the company. Moonsammy refused to show Plaintiff the paperwork that
purportedly supported her reason for terminating his employment and ruder told Plaintiff to
“get out.”

27. Despite his best efforts, Plaintiff has been unable to find comparable work since his
unlawful termination.

28. As a result of Plaintiff‘s termination, he has sustained pain and suffering,
embarrassment and humiliation.

V. CAUSES OF ACTION

29. Plaintiff incorporates the allegations above as if restated herein.

30. In denying Plaintiff a reasonable accommodation, Defendant violated the Americans
with Disabilities Act and the New York State and New York City Human Rights Laws.

31. ln terminating Plaintiff‘s longtime employment because he requested a reasonable
accommodation and protested the unlawful discrimination, Defendant violated the Americans
with Disabilities Act and the New York State and New York City Human Rights Laws.

WHEREFORE, Plaintiff prays that this Honorable Court:

a. accept jurisdiction over this case;

b. empanel a jury to hear and decide this case;

Case 7:19-cv-Ol771-NSR Document 4 Filed 02/27/19 Page 8 of 8

c. award to Plaintiff back and front pay for his lost wages resulting from his unlawful
termination;
d. award to Plaintiff damages for pain and suffering;
e. award to Plaintiff punitive damages for the violation of his rights under federal and
city law;
f. award to Plaintiff attorneys' fees for the work expended in prosecuting his claims under
federal and city law; and
g. order any other relief deemed just and proper.
Dated: February 26, 2019
Respectfull submitted,
§W»Ur L\ j _J
STEPHEN BERGSTEIN
BERGSTEIN & ULLRICH, LLP
5 Paradies Lane
New Paltz, New York 12561

(845) 469-1277
Counsel for Plaintiff

